Published CUSIP Number: 67084RAE8 CREDIT AGREEMENT Dated as of June 30, 2009 among OHI ASSET, LLC OHI ASSET (ID), LLC OHI ASSET (LA), LLC OHI ASSET (CA), LLC DELTA INVESTORS I, LLC DELTA INVESTORS II, LLC TEXAS LESSOR – STONEGATE, LP OHIMA, INC. as Borrowers, THE LENDERS PARTY HERETO, BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, DEUTSCHE BANK TRUST COMPANY AMERICAS, as Co-Syndication Agent, UBS SECURITIES LLC, as Co-Syndication Agent, GENERAL ELECTRIC CAPITAL CORPORATION, as Managing Agent, and BANC OF AMERICA SECURITIES LLC, as JointLead Arranger and Sole BookManager and DEUTSCHE BANK TRUST COMPANY AMERICAS, as Joint Lead Arranger ­ TABLE OF CONTENTS Articleand SectionPage ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 2 1.01 Defined Terms. 2 1.02 Interpretive Provisions. 36 1.03 Accounting Terms. 37 1.04 Rounding. 37 1.05 References to Agreements and Laws. 37 1.06 Times of Day. 38 1.07 Letter of Credit Amounts. 38 ARTICLE II COMMITMENTS AND EXTENSION OF CREDITS 38 2.01 Commitments. 38 2.02 Borrowings, Conversions and Continuations. 40 2.03 Additional Provisions with respect to Letters of Credit. 42 2.04 Additional Provisions with respect to Swing Line Loans. 48 2.05 Repayment of Loans. 51 2.06 Prepayments. 51 2.07 Termination or Reduction of Commitments. 52 2.08 Interest. 52 2.09 Fees. 53 2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate. 54 2.11 Payments Generally. 55 2.12 Sharing of Payments. 57 2.13 Evidence of Debt. 57 2.14 Joint and Several Liability of the Borrowers. 58 2.15 Appointment of Parent as Legal Representative for Credit Parties. 60 ARTICLE IIITAXES, YIELD PROTECTION AND ILLEGALITY 60 3.01 Taxes. 60 3.02 Illegality. 61 3.03 Inability to Determine Rates. 62 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Loans. 62 3.05 Funding Losses. 63 3.06 Matters Applicable to all Requests for Compensation. 63 3.07 Survival. 64 ARTICLE IV CONDITIONS PRECEDENT TO EXTENSION OF CREDITS 64 4.01 Conditions to Initial Extensions of Credit. 64 4.02 Conditions to Extensions of Credit. 68 ARTICLE V REPRESENTATIONS AND WARRANTIES 69 5.01 Financial Statements; No Material Adverse Effect; No Internal Control Event. 69 5.02 Corporate Existence and Power. 70 5.03 Corporate and Governmental Authorization; No Contravention. 70 5.04 Binding Effect. 70 5.05 Litigation. 70 5.06 Compliance with ERISA. 71 5.07 Environmental Matters. 71 5.08 Margin Regulations; Investment Company Act. 72 5.09 Compliance with Laws. 73 5.10 Ownership of Property; Liens. 73 5.11 Corporate Structure; Capital Stock, Etc. 73 5.12 Real Property Assets; Leases. 74 5.13 Material Contracts; Additional Contractual Obligations. 75 5.14 Investments. 75 5.15 Solvency. 75 5.16 Taxes. 75 5.17 REIT Status. 76 5.18 Insurance. 76 5.19 Healthcare; Facility Representations and Warranties. 76 5.20 Disclosure. 78 5.21 Collateral Documents. 78 ARTICLE VI AFFIRMATIVE COVENANTS 78 6.01 Financial Statements. 78 6.02 Certificates; Other Information. 79 6.03 Preservation of Existence and Franchises. 82 6.04 Books and Records. 82 6.05 Compliance with Law. 82 6.06 Payment of Taxes and Other Indebtedness. 82 6.07 Insurance. 83 6.08 Maintenance of Property. 83 6.09 Performance of Obligations. 83 6.10 Visits and Inspections. 84 6.11 Use of Proceeds/Purpose of Loans and Letters of Credit. 84 6.12 Financial Covenants. 84 6.13 Environmental Matters. 85 6.14 REIT Status. 85 6.15 New Subsidiaries. 85 6.16 Pledged Assets. 86 6.17 Appraisals. 86 6.18 Anti-Terrorism Laws. 87 6.19 Compliance With Material Contracts. 87 ARTICLE VII NEGATIVE COVENANTS 87 7.01 Liens. 87 7.02 Indebtedness. 87 7.03 Fundamental Changes. 88 7.04 Dispositions; Acquisitions. 88 7.05 Business Activities. 89 7.06 Transactions with Affiliates and Insiders. 89 7.07 Organization Documents; Fiscal Year. 89 7.08 Modifications to Other Documents. 89 7.09 Ownership of Subsidiaries. 90 7.10 No Further Negative Pledges. 90 7.11 Limitation on Restricted Actions. 90 7.12 Addition/Replacement of Borrowing Base Assets. 91 ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES 92 8.01 Events of Default. 92 8.02 Remedies Upon Event of Default. 95 8.03 Application of Funds. 95 ARTICLE IX ADMINISTRATIVE AGENT 96 9.01 Appointment and Authorization of Administrative Agent. 96 9.02 Delegation of Duties. 97 9.03 Liability of Administrative Agent. 97 9.04 Reliance by Administrative Agent. 98 9.05 Notice of Default. 98 9.06 Credit Decision; Disclosure of Confidential Information by Administrative Agent. 98 9.07 Indemnification of Administrative Agent. 99 9.08 Administrative Agent in its Individual Capacity. 100 9.09 Successor Administrative Agent. 100 9.10 Administrative Agent May File Proofs of Claim. 101 9.11 Guaranty Matters. 101 9.12 Other Agents; Arrangers and Managers. 102 ARTICLE X MISCELLANEOUS 102 10.01 Amendments, Etc. 102 10.02 Notices and Other Communications; Facsimile Copies. 104 10.03 No Waiver; Cumulative Remedies. 106 10.04 Attorney Costs, Expenses and Taxes. 106 10.05 Indemnification by the Borrowers. 107 10.06 Payments Set Aside. 108 10.07 Successors and Assigns. 108 10.08 Confidentiality. 111 10.09 Set off. 112 10.10 Interest Rate Limitation. 113 10.11 Counterparts. 113 10.12 Integration. 113 10.13 Survival of Representations and Warranties. 113 10.14 Severability. 114 10.15 Tax Forms. 114 10.16 Replacement of Lenders. 116 10.17 No Advisory or Fiduciary Responsibility. 116 10.18 Source of Funds. 117 10.19 GOVERNING LAW. 117 10.20 WAIVER OF RIGHT TO TRIAL BY JURY. 118 10.21 No Conflict. 118 10.22 USA Patriot Act Notice. 118 10.23 Entire Agreement. 119 10.24 California Real Property Assets. 119 10.25 2006 Facility Assignment Agreement. 119 SCHEDULES 1.01Existing Letters of Credit 2.01Lenders and Commitments 5.11Corporate Structure; Capital Stock 5.12Real Property Asset Matters PartIBorrowing Base Assets PartIIOther Real Property Assets PartIIIDelinquent Tenants Part
